DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/11/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-9 and 10-17, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because products/systems that do not have a physical or tangible form when claimed as a product without any structural recitations are considered claimed subject matter directed to software per se.  
Specifically, the independent claims 1 and 10 the claims limitations are directed to an apparatus and assembly comprising  a “processor  programmed with instructions”  which are executable by the at least one processor/ executable to configure the processor to where the broadest reasonable interpretation (BRI) in view of the specification includes virtual machines which are software elements, In addition, the specification, filed 5/11/2020, pg. 6  2nd paragraph, discloses “…  A processor can be implemented by a controller or state machine or a combination of computing devices” where the specification and claim limitations failed to disclose an hardware device for executing the claimed  software elements. Thus, the broadest reasonable interpretation covers software per se and the claims are directed  non-statutory subject matter.
Regarding dependent claims 8-9 and 11-17 that depend on claims 1 and 10 respectively fail to resolve the deficiencies in the dependent claims above; and thus, appropriately rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13, the limitation “learn a variable reaction to external forces based on a sliding scale of consciousness using domain randomization” renders the claim indefinite as it is unclear what the intended scope of the limitation should be by a person having ordinary skill in the art. Specifically, how does one scale consciousness using domain randomization? The specification is not clear regarding how or what constitutes using domain randomization for producing a scale of consciousness. The specification discloses that the use of simulated forces to make change the rigidity/strength of joints and limbs with changes in consciousness in pg. 15 last para.  to pg. 16 1st partial para. The specification is silent regarding the use of domain randomization and how one ascertain when a reactions is based on a sliding scale of consciousness using domain randomization as claimed. It is unclear how a person of ordinary skill in the art ascertains the intended scope of the claim limitation. Examiner interprets any change in consciousness associated with a simulation/animation using a computing environment is with the scope of the claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims are 1-5, 8-9, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nash (US Pat. No. 7,403,202).

Regarding independent claim 1 limitations, Nash teaches an apparatus comprising: at least one processor programmed with instructions which are executable by the at least one processor to: (in Nash as depicted in Fig. 2; And in 6:64-7:50: FIG. 2 illustrates an embodiment of game device 14 according to the present invention. It should be understood that other variations of game device 14 may be substituted for the examples explicitly presented herein and may be appreciated by a person of skill in the art…Game device 14 might include a separate graphics processor 24… It should be understood that other components may be provided in game device 14 and that a person skilled in the art will appreciate other variations of game device 14.Program code might be stored in ROM 46, RAM 48 or storage 40 (which might comprise hard disk, other magnetic storage, optical storage, other storage or a combination or variation of these. In a common arrangement, part of the program code is stored in ROM that is programmable (ROM, PROM, EPROM, EEPROM, etc.)….; And as depicted in Fig. 1)
emulate plural randomized forces on a ragdoll character in a computer simulation; and animate the ragdoll to move in accordance with the randomized forces. (Nash in 3:30-40: A physics engine might operate on skeletons to indicate movement based on the laws of physics. For example, the input to a physics engine might include data structures representing one or more character skeletons [claimed emulate plural randomized forces on a ragdoll character in a computer simulation], a current position of each of the body parts of the skeletons, a current velocity of each of the body parts, and a set of external force vectors and from those inputs, the physics engine would output a new position of each of the body parts of the input skeletons. The external forces [claimed emulate plural randomized forces on a ragdoll character in a computer simulation] might include gravity, resistance, and the impact forces from other characters or other objects in the scene. This is referred to as rag-doll physics…; And in 6:5-23: Dynamic movements [claimed animate the ragdoll to move in accordance with the randomized forces] can be implemented with movement described by a set of internal forces (possibly changing over time) that are applied to the joints (simulating muscles, etc.) and/or by a set of external forces (simulating the application of external forces applied to body parts). The use of a set of external forces (by themselves or with other considerations) is often referred to as "rag-doll physics" because a character animated according to a set of external forces [claimed animate the ragdoll to move in accordance with the randomized forces] appears as a floppy rag-doll pushed by those forces.) In character movement systems described herein, rag-doll physics is combined with mo-cap based animation to generate dynamic collision responses by converting mo-cap data to a set of external forces. When mapped as external forces, other operations are also simplified, such as allowing mo-cap based characters to fall on other characters as a result of dynamic collisions, allowing mo-cap based characters to get up from random falls while maintaining natural looking motion, animating dynamic tackles and player piles and the like.)

Regarding claim 2, the rejection of claim 1 is incorporated and Nash further teaches the apparatus of claim 1, wherein the instructions are executable to: cause the character to attempt to regain a configuration of the character prior to imposition of an emulated force on the character. (Nash in 6:14-23: In character movement systems described herein, rag-doll physics is combined with mo-cap based animation to generate dynamic collision responses by converting mo-cap data to a set of external forces. When mapped as external forces, other operations are also simplified, such as allowing mo-cap based characters to fall on other characters as a result of dynamic collisions, allowing mo-cap based characters to get up from random falls while maintaining natural looking motion [claimed the character to attempt to regain a configuration of the character prior to imposition of an emulated force on the character], animating dynamic tackles and player piles and the like.; And in 20:19-31: As an example, suppose the character was a soccer player and was animated to run down the field. If the motion capture data is for an animation without a collision, but in the game the character is bumped by another character, a rule could be that the character is bumped by forces from the other character colliding, but the invisible skeleton is not impacted by the collision and continues along the path (i.e., a sequence of poses) specified by the motion capture data [claimed the character to attempt to regain a configuration of the character prior to imposition of an emulated force on the character]. Immediately following the collision, the character is in different positions relative to the skeleton, so the spring forces increase. Following the collision, the spring forces gradually (or at least realistically) urge the character back into the poses currently determined for the invisible skeleton [claimed the character to attempt to regain a configuration of the character prior to imposition of an emulated force on the character].)

	
	Regarding claim 3, the rejection of claim 1 is incorporated and Nash further teaches the apparatus of claim 1, wherein the instructions are executable to: delay feedback of results of emulating a force on the character to simulate reduced reaction ability of the character. (Nash in 27:51-67: The supervisor closely monitors the joint errors of the waist, hips, and knees. Depending on the height of the pelvis, it expects these errors to be within certain tolerances... Once the errors are reduced to within tolerance by the doll's efforts, the animation is resumed. If the animation is not resumed within a time limit, the supervisor bails out by triggering a dynamic fall, the same way that the locomotion controller does when the player is out-of-balance. The get-up supervisor might also have access to information about external contact forces pressing downward on the player. Summing these weights, the animation will delay if they exceed a threshold [claimed wherein the instructions are executable to: delay feedback of results of emulating a force on the character to simulate reduced reaction ability of the character], until the offending weight is somehow removed from the player. )
	
Regarding claim 4, the rejection of claim 1 is incorporated and Nash further teaches the apparatus of claim 1, wherein the instructions are executable to: change a simulated strength of at least one joint of the character responsive to emulating a force on the character. (Nash in 29:61-67: As an example of supervisory transfer, a supervisor might determine that the character is too far off of its mo-cap target and instead is in a freefall mode. In that case, the mo-cap targets would not drive the character's motion, but an internal-forces freefall mode might be entered [claimed change a simulated strength of at least one joint of the character responsive to emulating a force on the character]. Falling might be determined by checking for balance and starting a falling mode when the character is off balance.; And in 10:35-40: In a basic operation, a pose is stored as a set of joint angles and transformed into a set of external forces/torques [claimed change a simulated strength of at least one joint of the character responsive to emulating a force on the character] that would result in that set of joint angles, at least approximately. The position of any body part in a character, relative to a root body part, can be determined from the character's skeleton model and the set of joint angles…; And in 19:59-67: In some cases, strength constraints produce artifacts, by parts overshooting their target mo-cap poses after a collision and showing springiness. In part this can be caused by parts accelerating over several frames and the strength constraints preventing the body part from slowing down to the target pose before it passed the target pose. To address this, extra steps add a damping force or velocity limits. Preferably, the available strength is large enough to overcome the maximum velocity in a single tick.; Examiner notes that the strength of the characters joints can be adjusted in order to calculate the correct response to a force upon said character, change the character’s balance, and change angle of the joints).)

Regarding claim 5, the rejection of claim 1 is incorporated and Nash further teaches the apparatus of claim 1, wherein the instructions are executable to: simulate an involuntary movement of the character responsive to emulating a force on the character. (Nash in 24:3-14:  External forces violate conservation of momentum--they not only pose the rag-doll, but also affect the path of the doll. During falls in a dynamic environment, the overall path of the rag-doll should be determined and not dictated by an animation. One approach to make falling look natural is to pose the doll during falls using only internal forces [claimed wherein the instructions are executable to: simulate an involuntary movement of the character responsive to emulating a force on the character], that is, forces that are internal to the doll system itself (i.e., joint servos). This allows the doll to correctly fall, bounce, and lay in a dynamic environment while still being able to control its joints. In this mode, any torque applied to one side of a joint is accompanied by an equal and opposite torque on the other side of the joint, thus conserving momentum.)

Regarding claim 8, the rejection of claim 1 is incorporated and Nash further teaches the apparatus of claim 1, comprising a computer simulation console implementing the processor. (Nash in 6:43-47: Game device [claimed comprising a computer simulation console implementing the processor] 14 is a computing device that includes a processor, such as a CPU, and data storage combined or in separate elements. Game device 14 may be connected to a network that allows game device 14 to provide games that are not included on one or more game media 12…)

Regarding claim 9, the rejection of claim 1 is incorporated and Nash further teaches the apparatus of claim 1, comprising a computer server implementing the processor. (Nash in 7:58-63: As game device 14 [claimed comprising a computer server implementing the processor] reads game media 12 and provides a game, information may be read from game media 12 and stored in a memory device, such as RAM 48. Additionally, data from storage 40, ROM 46, servers through a network [claimed comprising a computer server implementing the processor] (not shown), or removable storage media 44 may be read and loaded into RAM 48…; in 6:43-47: Game device [claimed comprising a computer simulation console implementing the processor] 14 is a computing device that includes a processor, such as a CPU, and data storage combined or in separate elements. Game device 14 may be connected to a network that allows game device 14 to provide games that are not included on one or more game media 12…)

Regarding independent claim 18 limitations, Nash teaches a method comprising:
applying randomized simulated forces to a character of computer simulation; (Nash in 3:30-40: A physics engine might operate on skeletons to indicate movement based on the laws of physics. For example, the input to a physics engine might include data structures representing one or more character skeletons [claimed applying randomized simulated forces to a character of computer simulation], a current position of each of the body parts of the skeletons, a current velocity of each of the body parts, and a set of external force vectors and from those inputs, the physics engine would output a new position of each of the body parts of the input skeletons. The external forces [claimed applying randomized simulated forces to a character of computer simulation] might include gravity, resistance, and the impact forces from other characters or other objects in the scene. This is referred to as rag-doll physics…; And in 6:5-23: Dynamic movements [claimed applying randomized simulated forces to a character of computer simulation] can be implemented with movement described by a set of internal forces (possibly changing over time) that are applied to the joints (simulating muscles, etc.) and/or by a set of external forces (simulating the application of external forces applied to body parts). The use of a set of external forces (by themselves or with other considerations) is often referred to as "rag-doll physics" because a character animated according to a set of external forces [claimed applying randomized simulated forces to a character of computer simulation] appears as a floppy rag-doll pushed by those forces.) In character movement systems described herein, rag-doll physics is combined with mo-cap based animation to generate dynamic collision responses by converting mo-cap data to a set of external forces. When mapped as external forces, other operations are also simplified, such as allowing mo-cap based characters to fall on other characters as a result of dynamic collisions [claimed applying randomized simulated forces to a character of computer simulation], allowing mo-cap based characters to get up from random falls while maintaining natural looking motion, animating dynamic tackles and player piles and the like.)
learning how the character reacts to the forces by causing the character to attempt to regain an initial configuration the character was in prior to imposition of a simulated force on the character; and animating the character responsive to simulated forces applied to the character in accordance with the learning. (Nash in 6:14-23: In character movement systems described herein, rag-doll physics is combined with mo-cap based animation to generate dynamic collision responses by converting mo-cap data to a set of external forces. When mapped as external forces, other operations are also simplified, such as allowing mo-cap based characters to fall on other characters as a result of dynamic collisions, allowing mo-cap based characters to get up from random falls while maintaining natural looking motion [claimed learning how the character reacts to the forces by causing the character to attempt to regain an initial configuration the character was in prior to imposition of a simulated force on the character], animating dynamic tackles and player piles and the like.; And in 20:19-31: As an example, suppose the character was a soccer player and was animated to run down the field. If the motion capture data is for an animation without a collision [claimed learning how the character reacts to the forces by causing the character to attempt to regain an initial configuration the character was in prior to imposition of a simulated force on the character], but in the game the character is bumped by another character, a rule could be that the character is bumped by forces from the other character colliding, but the invisible skeleton is not impacted by the collision and continues along the path (i.e., a sequence of poses) specified by the motion capture data [claimed learning how the character reacts to the forces by causing the character to attempt to regain an initial configuration the character was in prior to imposition of a simulated force on the character;]. Immediately following the collision, the character is in different positions relative to the skeleton, so the spring forces increase. Following the collision, the spring forces gradually (or at least realistically) urge the character back [claimed animating the character responsive to simulated forces applied to the character in accordance with the learning] into the poses currently determined for the invisible skeleton.)

Regarding claim 19, the rejection of claim 18 is incorporated and Nash further teaches the method of claim 18, wherein the character is animated using ragdoll physics. (Nash And in 6:5-23: Dynamic movements can be implemented with movement described by a set of internal forces (possibly changing over time) that are applied to the joints (simulating muscles, etc.) and/or by a set of external forces (simulating the application of external forces applied to body parts). The use of a set of external forces (by themselves or with other considerations) is often referred to as "rag-doll physics" [claimed wherein the character is animated using ragdoll physics] according to a set of external forces  appears as a floppy rag-doll pushed by those forces.) In character movement systems described herein, rag-doll physics is combined with mo-cap based animation to generate dynamic collision responses by converting mo-cap data to a set of external forces. When mapped as external forces, other operations are also simplified, such as allowing mo-cap based characters to fall on other characters as a result of dynamic collisions, allowing mo-cap based characters to get up from random falls while maintaining natural looking motion, animating dynamic tackles and player piles and the like.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nash (US Pat. No. 7,403,202) in view of Fear et al. (US Pub. No. 20200306638, hereinafter ‘Fear’).

Regarding claim 6, the rejection of claim 1 is incorporated and Nash further teaches the apparatus of claim 1, wherein the instructions are executable to: … to learn reactions of the character to external forces. (Nash in 12:22-27: … Animating collisions might involve acquiring new mo-cap or hand key-framed animations to cover a few identified cases, creating a rule based system [… to learn reactions of the character to external forces] to select between and control the phases of dynamic falls, and/or incorporating physics steps to allow dynamic collision responses during the falls…)
While Nash teaches the use of a learning system for controlling dynamic collision responses. Nash does not expressly disclose the use of a neural network as claimed: execute at least one neural network to learn reactions of the character to external forces.
Fear does expressly disclose the use of a neural network as claimed: execute at least one neural network to learn reactions of the character to external forces. (Fear in 0088: In some examples, the game session data may be input to a different machine learning model(s) for learning different control types or action types. For example, first machine learning model(s) may be used to learn when a player uses movement controls or performs movement actions... The second machine learning model(s) may output simulated controls to a weapon firing button (e.g., the trigger control element 160) and/or may output trigger pulls as actions [claimed execute at least one neural network to learn reactions of the character to external forces]. Additional or alternative machine learning model(s) may be used for stance (e.g., crouch, lay prone, stand up, etc.), speed of movement (e.g., run, walk, crawl, etc.), and/or other control and/or actions in the game (e.g., for physical attributes); And the disclosed machine learning model as a neural network, in 0039-0041: …  Although FIG. 1 includes an illustration of a neural network, this is not intended to be limiting. For example, the training module 118 may be used to train any type of machine learning model, such as machine learning models using linear regression, logistic regression, decision trees, support vector machine (SVM), Naïve Bayes, k-nearest neighbor (Knn), K means clustering, random forest, dimensionality reduction algorithms, gradient boosting algorithms, neural networks  [claimed execute at least one neural network to learn reactions of the character to external forces] (e.g., auto-encoders, convolutional, recurrent, perceptrons, long/short terms memory, Hopfield, Boltzmann, deep belief, deconvolutional, generative adversarial, liquid state machine, etc.), and/or other types of machine learning models... The game session data may include game state data, user input data, player data, environment data, image data, audio data, and/or other data representing game sessions of a game. For example, the game state data may include data snapshots (either acquired via one or more APIs, or derived from one or more audio and video frames, as particular non-limiting examples) representative of a game session at each point in time and/or in response to changes to the game sessions [claimed reactions of the character to external forces] (e.g., objects moving or being left behind, values changing, such as health of players, hit counts, etc., characters moving about the environment, etc.). As such, the game state data represents the environment, the objects, the values, and/or other information of the game session throughout the game session.)
The Nash and Fear references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing computer animation and simulation processing system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using neural network machine learning algorithms in computer animation and simulation processing systems as disclosed by Fear with the method of information processing  for computer animation and simulation processing system as disclosed by Nash.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Nash and Fear in order implement machine learning models to process game session data for learn  playstyle patterns (Fear, 0007-0008 & 0039-0041); Doing so provides for the user to have a more human-like interaction when engaging with different simulated game scenarios (Fear, 0005-0008).

	
Regarding claim 7, the rejection of claim 6 is incorporated and Nash  does not expressly teach claim 7 limitation. Fear does expressly teach the apparatus of claim 6, wherein the neural network comprises a generative adversarial network (GAN). (Fear teaches machine learning model as a neural network, in 0039-0041: …  Although FIG. 1 includes an illustration of a neural network, this is not intended to be limiting. For example, the training module 118 may be used to train any type of machine learning model, such as machine learning models using linear regression, logistic regression, decision trees, support vector machine (SVM), Naïve Bayes, k-nearest neighbor (Knn), K means clustering, random forest, dimensionality reduction algorithms, gradient boosting algorithms, neural networks  [claimed wherein the neural network comprises a generative adversarial network (GAN)] (e.g., auto-encoders, convolutional, recurrent, perceptrons, long/short terms memory, Hopfield, Boltzmann, deep belief, deconvolutional, generative adversarial [claimed wherein the neural network comprises a generative adversarial network (GAN)], liquid state machine, etc.), and/or other types of machine learning models... The game session data may include game state data, user input data, player data, environment data, image data, audio data, and/or other data representing game sessions of a game. For example, the game state data may include data snapshots (either acquired via one or more APIs, or derived from one or more audio and video frames, as particular non-limiting examples) representative of a game session at each point in time and/or in response to changes to the game sessions (e.g., objects moving or being left behind, values changing, such as health of players, hit counts, etc., characters moving about the environment, etc.). As such, the game state data represents the environment, the objects, the values, and/or other information of the game session throughout the game session.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Nash and Fear for the same reasons disclosed above.

Regarding independent claim 10 limitations, Nash teaches an assembly comprising: a processor programmed with instructions executable to configure the processor to: (in Nash as depicted in Fig. 2; And in 6:64-7:50: FIG. 2 illustrates an embodiment of game device 14 according to the present invention. It should be understood that other variations of game device 14 may be substituted for the examples explicitly presented herein and may be appreciated by a person of skill in the art…Game device 14 might include a separate graphics processor 24… It should be understood that other components may be provided in game device 14 and that a person skilled in the art will appreciate other variations of game device 14.Program code might be stored in ROM 46, RAM 48 or storage 40 (which might comprise hard disk, other magnetic storage, optical storage, other storage or a combination or variation of these. In a common arrangement, part of the program code is stored in ROM that is programmable (ROM, PROM, EPROM, EEPROM, etc.)….; And as depicted in Fig. 1)
… learn reactions of a computer character to forces applied to the character at least in part by: simulating one or more forces against the character in an initial configuration; (Nash in 6:5-23: Dynamic movements [claimed simulating one or more forces against the character in an initial configuration] can be implemented with movement described by a set of internal forces (possibly changing over time) that are applied to the joints (simulating muscles, etc.) and/or by a set of external forces (simulating the application of external forces applied to body parts). The use of a set of external forces (by themselves or with other considerations) is often referred to as "rag-doll physics" because a character animated according to a set of external forces [claimed simulating one or more forces against the character in an initial configuration] appears as a floppy rag-doll pushed by those forces.) In character movement systems described herein, rag-doll physics is combined with mo-cap [claimed … learn reactions of a computer character to forces applied to the character at least in part by: simulating one or more forces against the character in an initial configuration] based animation to generate dynamic collision responses by converting mo-cap data to a set of external forces. When mapped as external forces, other operations are also simplified, such as allowing mo-cap based characters to fall on other characters as a result of dynamic collisions, allowing mo-cap based characters to get up from random falls while maintaining natural looking motion, animating dynamic tackles and player piles and the like.)
causing the character to attempt to return to the initial configuration; and (Nash in 6:14-23: In character movement systems described herein, rag-doll physics is combined with mo-cap based animation to generate dynamic collision responses by converting mo-cap data to a set of external forces. When mapped as external forces, other operations are also simplified, such as allowing mo-cap based characters to fall on other characters as a result of dynamic collisions, allowing mo-cap based characters to get up [claimed causing the character to attempt to return to the initial configuration] from random falls while maintaining natural looking motion,  animating dynamic tackles and player piles and the like.; And in 20:19-31: As an example, suppose the character was a soccer player and was animated to run down the field. If the motion capture data is for an animation without a collision, but in the game the character is bumped by another character, a rule could be that the character is bumped by forces from the other character colliding, but the invisible skeleton is not impacted by the collision and continues along the path (i.e., a sequence of poses) specified by the motion capture data [claimed causing the character to attempt to return to the initial configuration]. Immediately following the collision, the character is in different positions relative to the skeleton, so the spring forces increase. Following the collision, the spring forces gradually (or at least realistically) urge the character back into the poses currently determined for the invisible skeleton [claimed causing the character to attempt to return to the initial configuration].
While Nash discloses processing dynamic movements for performing simulation and animation tasks in computing environments as disclose above. Nash does not expressly disclose the use of neural networks as disclosed in the limitations:
 train at least one neural network (NN) to learn reactions of a computer character to forces applied to the character at least in part by:  feeding back to the NN reactions of the character to simulated forces against the character.

Fear does expressly teach the use of neural networks as disclosed in the limitations:
 train at least one neural network (NN) to learn reactions of a computer character to forces applied to the character at least in part by: execute at least one neural network to learn reactions of the character to external forces. Fear teaches machine learning model as a neural network, in 0039-0041: …  Although FIG. 1 includes an illustration of a neural network, this is not intended to be limiting. For example, the training module 118 may be used to train any type of machine learning model, such as machine learning models using linear regression, logistic regression, decision trees, support vector machine (SVM), Naïve Bayes, k-nearest neighbor (Knn), K means clustering, random forest, dimensionality reduction algorithms, gradient boosting algorithms, neural networks  [claimed rain at least one neural network (NN) to learn reactions of a computer character to forces applied to the character at least in part by: execute at least one neural network to learn reactions of the character to external forces] (e.g., auto-encoders, convolutional, recurrent, perceptrons, long/short terms memory, Hopfield, Boltzmann, deep belief, deconvolutional, generative adversarial, liquid state machine, etc.), and/or other types of machine learning models... The game session data may include game state data, user input data, player data, environment data, image data, audio data, and/or other data representing game sessions of a game. For example, the game state data may include data snapshots (either acquired via one or more APIs, or derived from one or more audio and video frames, as particular non-limiting examples) representative of a game session at each point in time and/or in response to changes to the game sessions [claimed execute at least one neural network to learn reactions of the character to external forces] (e.g., objects moving or being left behind, values changing, such as health of players, hit counts, etc., characters moving about the environment, etc.). As such, the game state data represents the environment, the objects, the values, and/or other information of the game session throughout the game session.; And in 0040: Game session data may be applied to machine learning model(s) of the training module 118, where the machine learning model(s) learn the playstyle patterns and/or the aggregate playstyle patterns from the game session data. In some examples, the game session data may be applied to one or more machine learning models (e.g., neural networks) to be trained using reinforcement learning [claimed rain at least one neural network (NN) to learn reactions of a computer character to forces applied to the character at least in part by: execute at least one neural network to learn reactions of the character to external forces] or inverse reinforcement learning. For example, to learn playstyle patterns of a user, inverse reinforcement learning may be used to observe behavior or playstyle of a user (e.g., using user input data, player data, environment data, etc., as described herein) through many game sessions and learn the user's objectives, values, or rewards….)

feeding back to the NN reactions of the character to simulated forces against the character. (in 0040: Game session data may be applied to machine learning model(s) of the training module 118, where the machine learning model(s) learn the playstyle patterns and/or the aggregate playstyle patterns from the game session data. In some examples, the game session data may be applied to one or more machine learning models (e.g., neural networks) to be trained using reinforcement learning [claimed feeding back to the NN reactions of the character to simulated forces against the character] or inverse reinforcement learning. For example, to learn playstyle patterns of a user, inverse reinforcement learning may be used to observe behavior or playstyle of a user (e.g., using user input data, player data, environment data, etc., as described herein) through many game sessions and learn the user's objectives, values, or rewards….; And 0087: [0087] The playstyle patterns may be learned by the machine learning models such that a bot (or virtual representation of a user) can be controlled according to the playstyle patterns. In some examples, the game session data may be applied to a single machine learning model. In other examples, different types of the game session data may be input into different machine learning models to learn the playstyle patterns of the user. For example, if the machine learning models included neural networks, a first neural network (e.g., a convolutional neural network, a recurrent convolutional neural network) may use the user input data and image data as an input to learn an association between the inputs of the user in view of what the user sees in the virtual environment. For example, the first neural network may map the behavior of the user by identifying changes [claimed feeding back to the NN reactions of the character to simulated forces against the character]  in the image data in view of the user input data (e.g., using inverse reinforcement learning or classification algorithms). A second neural network (e.g., an auto-encoder neural network, recurrent neural network, convolutional neural network, etc.) may use the game state data and the user input data to learn the types of inputs of the user in view of a different game information  [claimed feeding back to the NN reactions of the character to simulated forces against the character] (e.g., where other players are with respect to the user, the proximity of bullets or explosions to the user, etc.)…

The Nash and Fear references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing computer animation and simulation processing system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using neural network machine learning algorithms in computer animation and simulation processing systems as disclosed by Fear with the method of information processing  for computer animation and simulation processing system as disclosed by Nash.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Nash and Fear in order implement machine learning models to process game session data for learn  playstyle patterns (Fear, 0007-0008 & 0039-0041); Doing so provides for the user to have a more human-like interaction when engaging with different simulated game scenarios (Fear, 0005-0008).

Claims 6-7, 10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nash (US Pat. No. 7,403,202) in view of Vogels et al. (US Pub. No. 20180293713, hereinafter ‘Vog’).

Regarding claim 6, the rejection of claim 1 is incorporated and Nash further teaches the apparatus of claim 1, wherein the instructions are executable to: … to learn reactions of the character to external forces. (Nash in 12:22-27: … Animating collisions might involve acquiring new mo-cap or hand key-framed animations to cover a few identified cases, creating a rule based system [… to learn reactions of the character to external forces] to select between and control the phases of dynamic falls, and/or incorporating physics steps to allow dynamic collision responses during the falls…)
While Nash teaches the use of a learning system for controlling dynamic collision responses. Nash does not expressly disclose the use of a neural network as claimed: execute at least one neural network to learn reactions of the character to external forces.
Vog does expressly disclose the use of a neural network as claimed: execute at least one neural network to learn reactions of the character to external forces. (Vog in 0228-0229: The one or more object simulation systems 1660 can include hardware and/or software elements configured for simulating one or more computer-generated objects. Simulation can include determining motion and position of an object over time in response to one or more simulated forces [claimed execute at least one neural network to learn reactions of the character to external forces] or conditions... In general, a physics engine can include a computer program that simulates one or more physics models [claimed learn reactions of the character to external forces] (e.g., a Newtonian physics model), using variables such as mass, velocity, friction, wind resistance, or the like. The physics engine may simulate and predict effects under different conditions that would approximate what happens to an object according to the physics model. The one or more object simulation systems 1660 may be used to simulate the behavior of objects, such as hair, fur, and cloth, in response to a physics model and/or animation of one or more characters and objects within a computer-generated scene.; And the disclosed machine learning model as a neural network, in 0180: Embodiments of the present invention use generative adversarial networks (GANs) [claimed execute at least one neural network to learn reactions of the character to external forces] for training a machine-learning based denoiser as an alternative to using a pre-defined loss function…)
The Nash and Vog references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing computer animation and simulation processing system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using neural network machine learning algorithms in computer animation and simulation processing systems as disclosed by Vog with the method of information processing  for computer animation and simulation processing system as disclosed by Nash.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Nash and Vog in order implement a neural network may that can be trained to be specialized for a specific production in an computer animation/simulation (Vog, 0084 & 0216-0218); Doing so provides for the use of trained neural networks to optimize the data for specific simulation productions (Vog, 0084).

	
Regarding claim 7, the rejection of claim 6 is incorporated and Nash  does not expressly teach claim 7 limitation. Fear does expressly teach the apparatus of claim 6, wherein the neural network comprises a generative adversarial network (GAN). (Vog teaches machine learning model as a neural network, in in 0180: Embodiments of the present invention use generative adversarial networks (GANs) [claimed wherein the neural network comprises a generative adversarial network (GAN)] for training a machine-learning based denoiser as an alternative to using a pre-defined loss function…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Nash and Vog for the same reasons disclosed above.

Regarding independent claim 10 limitations, Nash teaches an assembly comprising: a processor programmed with instructions executable to configure the processor to: (in Nash as depicted in Fig. 2; And in 6:64-7:50: FIG. 2 illustrates an embodiment of game device 14 according to the present invention. It should be understood that other variations of game device 14 may be substituted for the examples explicitly presented herein and may be appreciated by a person of skill in the art…Game device 14 might include a separate graphics processor 24… It should be understood that other components may be provided in game device 14 and that a person skilled in the art will appreciate other variations of game device 14.Program code might be stored in ROM 46, RAM 48 or storage 40 (which might comprise hard disk, other magnetic storage, optical storage, other storage or a combination or variation of these. In a common arrangement, part of the program code is stored in ROM that is programmable (ROM, PROM, EPROM, EEPROM, etc.)….; And as depicted in Fig. 1)
… learn reactions of a computer character to forces applied to the character at least in part by: simulating one or more forces against the character in an initial configuration; (Nash in 6:5-23: Dynamic movements [claimed simulating one or more forces against the character in an initial configuration] can be implemented with movement described by a set of internal forces (possibly changing over time) that are applied to the joints (simulating muscles, etc.) and/or by a set of external forces (simulating the application of external forces applied to body parts). The use of a set of external forces (by themselves or with other considerations) is often referred to as "rag-doll physics" because a character animated according to a set of external forces [claimed simulating one or more forces against the character in an initial configuration] appears as a floppy rag-doll pushed by those forces.) In character movement systems described herein, rag-doll physics is combined with mo-cap [claimed … learn reactions of a computer character to forces applied to the character at least in part by: simulating one or more forces against the character in an initial configuration] based animation to generate dynamic collision responses by converting mo-cap data to a set of external forces. When mapped as external forces, other operations are also simplified, such as allowing mo-cap based characters to fall on other characters as a result of dynamic collisions, allowing mo-cap based characters to get up from random falls while maintaining natural looking motion, animating dynamic tackles and player piles and the like.)
causing the character to attempt to return to the initial configuration; and (Nash in 6:14-23: In character movement systems described herein, rag-doll physics is combined with mo-cap based animation to generate dynamic collision responses by converting mo-cap data to a set of external forces. When mapped as external forces, other operations are also simplified, such as allowing mo-cap based characters to fall on other characters as a result of dynamic collisions, allowing mo-cap based characters to get up [claimed causing the character to attempt to return to the initial configuration] from random falls while maintaining natural looking motion,  animating dynamic tackles and player piles and the like.; And in 20:19-31: As an example, suppose the character was a soccer player and was animated to run down the field. If the motion capture data is for an animation without a collision, but in the game the character is bumped by another character, a rule could be that the character is bumped by forces from the other character colliding, but the invisible skeleton is not impacted by the collision and continues along the path (i.e., a sequence of poses) specified by the motion capture data [claimed causing the character to attempt to return to the initial configuration]. Immediately following the collision, the character is in different positions relative to the skeleton, so the spring forces increase. Following the collision, the spring forces gradually (or at least realistically) urge the character back into the poses currently determined for the invisible skeleton [claimed causing the character to attempt to return to the initial configuration].
While Nash discloses processing dynamic movements for performing simulation and animation tasks in computing environments as disclose above. Nash does not expressly disclose the use of neural networks as disclosed in the limitations:
 train at least one neural network (NN) to learn reactions of a computer character to forces applied to the character at least in part by:  feeding back to the NN reactions of the character to simulated forces against the character.

Vog does expressly teach the use of neural networks as disclosed in the limitations:
 train at least one neural network (NN) to learn reactions of a computer character to forces applied to the character at least in part by: execute at least one neural network to learn reactions of the character to external forces. (Vog in 0228-0229: The one or more object simulation systems 1660 can include hardware and/or software elements configured for simulating one or more computer-generated objects. Simulation can include determining motion and position of an object over time in response to one or more simulated forces [claimed train at least one neural network (NN) to learn reactions of a computer character to forces applied to the character at least in part by: execute at least one neural network to learn reactions of the character to external forces] or conditions... In general, a physics engine can include a computer program that simulates one or more physics models [claimed  learn reactions of a computer character to forces applied to the character at least in part by: execute … learn reactions of the character to external forces] (e.g., a Newtonian physics model), using variables such as mass, velocity, friction, wind resistance, or the like. The physics engine may simulate and predict effects under different conditions that would approximate what happens to an object according to the physics model. The one or more object simulation systems 1660 may be used to simulate the behavior of objects, such as hair, fur, and cloth, in response to a physics model and/or animation of one or more characters and objects within a computer-generated scene.; And the disclosed machine learning model as a neural network, in 0180: Embodiments of the present invention use generative adversarial networks (GANs) [claimed train at least one neural network (NN) to learn reactions of a computer character to forces applied to the character at least in part by: execute at least one neural network to learn reactions of the character to external forces] for training a machine-learning based denoiser as an alternative to using a pre-defined loss function…)
feeding back to the NN reactions of the character to simulated forces against the character. (Vog in 0084: In some embodiments, a denoiser using a neural network may be trained on a first training dataset, and then be re-trained to be specialized for a specific production. Instead of starting from scratch, the denoiser may “remember” what it has learned from the first training, and transfer some of the prior knowledge [claimed feeding back to the NN reactions of the character to simulated forces against the character] into the new task using a second training dataset. That is, some of the parameters of the neural network optimized from the first training may be leveraged in the second training…)

The Nash and Vog references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing computer animation and simulation processing system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using neural network machine learning algorithms in computer animation and simulation processing systems as disclosed by Vog with the method of information processing  for computer animation and simulation processing system as disclosed by Nash.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Nash and Vog in order implement a neural network may that can be trained to be specialized for a specific production in an computer animation/simulation (Vog, 0084 & 0216-0218); Doing so provides for the use of trained neural networks to optimize the data for specific simulation productions (Vog, 0084).

Regarding claim 15, the rejection of claim 10 is incorporated and Nash in combination with Vog further teaches the assembly of claim 10, wherein the instructions are executable to: alter a strength of at least one joint of the character responsive to model reaction to a simulated force applied against the character. (Nash in 29:61-67: As an example of supervisory transfer, a supervisor might determine that the character is too far off of its mo-cap target and instead is in a freefall mode. In that case, the mo-cap targets would not drive the character's motion, but an internal-forces freefall mode might be entered [claimed alter a strength of at least one joint of the character responsive to model reaction to a simulated force applied against the character]. Falling might be determined by checking for balance and starting a falling mode when the character is off balance.; And in 10:35-40: In a basic operation, a pose is stored as a set of joint angles and transformed into a set of external forces/torques [claimed alter a strength of at least one joint of the character responsive to model reaction to a simulated force applied against the character.] that would result in that set of joint angles, at least approximately. The position of any body part in a character, relative to a root body part, can be determined from the character's skeleton model and the set of joint angles…; And in 19:59-67: In some cases, strength constraints produce artifacts, by parts overshooting their target mo-cap poses after a collision and showing springiness. In part this can be caused by parts accelerating over several frames and the strength constraints preventing the body part from slowing down to the target pose before it passed the target pose. To address this, extra steps add a damping force or velocity limits. Preferably, the available strength is large enough to overcome the maximum velocity in a single tick.; Examiner notes that the strength of the characters joints can be adjusted in order to calculate the correct response to a force upon said character, change the character’s balance, and change angle of the joints).)

Regarding claim 16, the rejection of claim 10 is incorporated and Nash further teaches the assembly of claim 10, wherein the instructions are executable to: simulate an involuntary movement of the character responsive to emulating a force on the character. (Nash in 24:3-14:  External forces violate conservation of momentum--they not only pose the rag-doll, but also affect the path of the doll. During falls in a dynamic environment, the overall path of the rag-doll should be determined and not dictated by an animation. One approach to make falling look natural is to pose the doll during falls using only internal forces [claimed wherein the instructions are executable to: simulate an involuntary movement of the character responsive to emulating a force on the character.], that is, forces that are internal to the doll system itself (i.e., joint servos). This allows the doll to correctly fall, bounce, and lay in a dynamic environment while still being able to control its joints. In this mode, any torque applied to one side of a joint is accompanied by an equal and opposite torque on the other side of the joint, thus conserving momentum.)

Regarding claim 17, the rejection of claim 10 is incorporated and Nash  does not expressly teach claim 17 limitation. Vog does expressly teach the apparatus of claim 10, wherein the neural network comprises a generative adversarial network (GAN). (Vog teaches machine learning model as a neural network, in in 0180: Embodiments of the present invention use generative adversarial networks (GANs) [claimed wherein the neural network comprises a generative adversarial network (GAN)] for training a machine-learning based denoiser as an alternative to using a pre-defined loss function…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Nash and Vog for the same reasons disclosed above.

Regarding claim 20, the rejection of claim 18 is incorporated and Nash  does not expressly teach claim 17 limitation. Vog does expressly teach the method of claim 18, wherein the learning is implemented using at least one generative adversarial network (GAN). (Vog teaches machine learning model as a neural network, in in 0180: Embodiments of the present invention use generative adversarial networks (GANs) [claimed wherein the learning is implemented using at least one generative adversarial network (GAN)] for training a machine-learning based denoiser as an alternative to using a pre-defined loss function…)
The Nash and Vog references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing computer animation and simulation processing system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using neural network machine learning algorithms in computer animation and simulation processing systems as disclosed by Vog with the method of information processing  for computer animation and simulation processing system as disclosed by Nash.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Nash and Vog in order implement a neural network may that can be trained to be specialized for a specific production in an computer animation/simulation (Vog, 0084 & 0216-0218); Doing so provides for the use of trained neural networks to optimize the data for specific simulation productions (Vog, 0084).
	
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nash (US Pat. No. 7,403,202) in view of Chentanez et al. (US Pub. No. 20210082170, hereinafter ‘Chen’).

Regarding independent claim 10 limitations, Nash teaches an assembly comprising: a processor programmed with instructions executable to configure the processor to: (in Nash as depicted in Fig. 2; And in 6:64-7:50: FIG. 2 illustrates an embodiment of game device 14 according to the present invention. It should be understood that other variations of game device 14 may be substituted for the examples explicitly presented herein and may be appreciated by a person of skill in the art…Game device 14 might include a separate graphics processor 24… It should be understood that other components may be provided in game device 14 and that a person skilled in the art will appreciate other variations of game device 14.Program code might be stored in ROM 46, RAM 48 or storage 40 (which might comprise hard disk, other magnetic storage, optical storage, other storage or a combination or variation of these. In a common arrangement, part of the program code is stored in ROM that is programmable (ROM, PROM, EPROM, EEPROM, etc.)….; And as depicted in Fig. 1)
… learn reactions of a computer character to forces applied to the character at least in part by: simulating one or more forces against the character in an initial configuration; (Nash in 6:5-23: Dynamic movements [claimed simulating one or more forces against the character in an initial configuration] can be implemented with movement described by a set of internal forces (possibly changing over time) that are applied to the joints (simulating muscles, etc.) and/or by a set of external forces (simulating the application of external forces applied to body parts). The use of a set of external forces (by themselves or with other considerations) is often referred to as "rag-doll physics" because a character animated according to a set of external forces [claimed simulating one or more forces against the character in an initial configuration] appears as a floppy rag-doll pushed by those forces.) In character movement systems described herein, rag-doll physics is combined with mo-cap [claimed … learn reactions of a computer character to forces applied to the character at least in part by: simulating one or more forces against the character in an initial configuration] based animation to generate dynamic collision responses by converting mo-cap data to a set of external forces. When mapped as external forces, other operations are also simplified, such as allowing mo-cap based characters to fall on other characters as a result of dynamic collisions, allowing mo-cap based characters to get up from random falls while maintaining natural looking motion, animating dynamic tackles and player piles and the like.)
causing the character to attempt to return to the initial configuration; and (Nash in 6:14-23: In character movement systems described herein, rag-doll physics is combined with mo-cap based animation to generate dynamic collision responses by converting mo-cap data to a set of external forces. When mapped as external forces, other operations are also simplified, such as allowing mo-cap based characters to fall on other characters as a result of dynamic collisions, allowing mo-cap based characters to get up [claimed causing the character to attempt to return to the initial configuration] from random falls while maintaining natural looking motion,  animating dynamic tackles and player piles and the like.; And in 20:19-31: As an example, suppose the character was a soccer player and was animated to run down the field. If the motion capture data is for an animation without a collision, but in the game the character is bumped by another character, a rule could be that the character is bumped by forces from the other character colliding, but the invisible skeleton is not impacted by the collision and continues along the path (i.e., a sequence of poses) specified by the motion capture data [claimed causing the character to attempt to return to the initial configuration]. Immediately following the collision, the character is in different positions relative to the skeleton, so the spring forces increase. Following the collision, the spring forces gradually (or at least realistically) urge the character back into the poses currently determined for the invisible skeleton [claimed causing the character to attempt to return to the initial configuration].
While Nash discloses processing dynamic movements for performing simulation and animation tasks in computing environments as disclose above. Nash does not expressly disclose the use of neural networks as disclosed in the limitations: train at least one neural network (NN) to learn reactions of a computer character to forces applied to the character at least in part by:  feeding back to the NN reactions of the character to simulated forces against the character.

Chen does expressly teach the use of neural networks as disclosed in the limitations: train at least one neural network (NN) to learn reactions of a computer character to forces applied to the character at least in part by: execute at least one neural network to learn reactions of the character to external forces. (Chen in 0020-0024 This disclosure describes a method that can use a deep reinforcement learning technique [claimed train at least one neural network (NN) to learn reactions of a computer character to forces applied to the character at least in part by: execute at least one neural network to learn reactions of the character to external forces] combined with the physics-based MOCAP methods to allow a simulator to generate a higher quality video portion where the movements of the object or character appear smooth and natural, as compared to current conventional techniques. The higher quality video portion applies in cases where the object or character motion diverges from the reference object due to disturbances, such as if a character falls down due to environment or disturbances [claimed execute at least one neural network to learn reactions of the character to external forces]. The method can also compensate for signal noise in the MOCAP video clip by utilizing the deep reinforcement learning technique to correct for the signal noise and provide additional smoothing of the resulting simulation. The deep reinforcement learning system uses a neural network (NN) [claimed train at least one neural network (NN) to learn reactions of a computer character to forces applied to the character at least in part by: execute at least one neural network to learn reactions of the character to external forces], such as a convolutional NN or other types of NNs, to provide analysis and direction on how to modify the movements of an object or character in order to keep it close to mimicking the reference object. This system can be encapsulated, e.g., grouped or wrapped together, as a tracking agent, i.e., tracking controller, where the tracking agent can direct the object or character to track the reference object movement… A computer simulation process can have difficulty modeling under actuated physically based character controls, where the momentum can be changed through contacts with other physical objects. An important issue in character control is to keep a high quality of natural motions, while reproducing a variety of motions and motion styles… Controlling movement in the presence of external disturbances [claimed execute at least one neural network to learn reactions of the character to external forces] can increase the difficulty in maintaining a smooth articulated object or character motion…he simulator can utilize one or more proportional-derivative (PD) controllers with dynamically controlled gain parameters together with corrective joint torques. The target angles, joint positions, applied force parameters [claimed execute at least one neural network to learn reactions of the character to external forces], and gain parameters for the PD controllers can be directly derived from the provided motion clip for the simulation step, i.e., a frame of the video scene….)
feeding back to the NN reactions of the character to simulated forces against the character. (Chen in 0028: The disclosed method can simulate reference objects sampled from a MOCAP video clip storage with more motions and clips that have not been used during the training of the deep reinforcement learning system. In addition, the deep reinforcement learning system training can be an ongoing process, such that the variety of reproducible motions can be improved with new examples and additional training [claimed feeding back to the NN reactions of the character to simulated forces against the character]. Training typically involves moving a character [claimed feeding back to the NN reactions of the character to simulated forces against the character] or object using a selected set of MOCAP video clips as movement references for moving the character or object. The training system uses a reward mechanism, e.g., maximizing the rewards, to learn the optimum combination of MOCAP video clips to use as the movement references [claimed feeding back to the NN reactions of the character to simulated forces against the character]. Inputs and labeling of inputs are handled internally within the deep reinforcement learning system as it seeks the maximum reward movements. Other solutions using this approach utilize a movement agent simulating one or few reference objects from MOCAP video clips per trained network…; And in in 0020-0024 This disclosure describes a method that can use a deep reinforcement learning technique [claimed feeding back to the NN reactions of the character to simulated forces against the character] combined with the physics-based MOCAP methods to allow a simulator to generate a higher quality video portion where the movements of the object or character appear smooth and natural, as compared to current conventional techniques. The higher quality video portion applies in cases where the object or character motion diverges from the reference object due to disturbances, such as if a character falls down due to environment or disturbances [claimed feeding back to the NN reactions of the character to simulated forces against the character]. The method can also compensate for signal noise in the MOCAP video clip by utilizing the deep reinforcement learning technique to correct for the signal noise and provide additional smoothing of the resulting simulation. The deep reinforcement learning system uses a neural network (NN), such as a convolutional NN or other types of NNs, to provide analysis and direction on how to modify the movements of an object or character in order to keep it close to mimicking the reference object. This system can be encapsulated, e.g., grouped or wrapped together, as a tracking agent, i.e., tracking controller, where the tracking agent can direct the object or character to track the reference object movement… )

The Nash and Chen references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing computer animation and simulation processing system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using neural network machine learning algorithms in computer animation and simulation processing systems as disclosed by Chen with the method of information processing  for computer animation and simulation processing system as disclosed by Nash.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Nash and Chen in order implement a physics based imitation simulator using a deep reinforcement learning neural network. (Chen, 0001); Doing so provides for the use of “a physics simulator, to adjust movement of the target object using the movement agent and to generate a frame of the target object, and  a neural network (NN), to provide movement adjustments to a movement agent of a target object”, (Chen, 0003).

Regarding claim 11 , the rejection of claim 10 is incorporated and Nash does not expressly teach claim 11 limitation. Chen does expressly teach the assembly of Claim 10, wherein the instructions are executable to: maximize at least one reward function in modeling reaction of the character to forces. (Chen in 0027-0028: … In addition, using the PD controller without corrective joint torques typically results in the movement agent directing the object or character to crawl about the ground. The movement agent can fail to balance the object or character and may not properly apply torque to correct the contact forces [claimed maximize at least one reward function in modeling reaction of the character to forces] required to produce the desired movement. … In addition, the deep reinforcement learning system training can be an ongoing process, such that the variety of reproducible motions can be improved with new examples and additional training. Training typically involves moving a character or object using a selected set of MOCAP video clips as movement references for moving the character or object. The training system uses a reward mechanism, e.g., maximizing the rewards [claimed maximize at least one reward function in modeling reaction of the character to forces], to learn the optimum combination of MOCAP video clips to use as the movement references. Inputs and labeling of inputs are handled internally within the deep reinforcement learning system as it seeks the maximum reward movements…)

Regarding claim 12, the rejection of claim 10 is incorporated and Nash further teaches the assembly of Claim 10, wherein the instructions are executable to: animate the character using ragdoll physics. (Nash And in 6:5-23: Dynamic movements can be implemented with movement described by a set of internal forces (possibly changing over time) that are applied to the joints (simulating muscles, etc.) and/or by a set of external forces (simulating the application of external forces applied to body parts). The use of a set of external forces (by themselves or with other considerations) is often referred to as "rag-doll physics" [claimed animate the character using ragdoll physics] because a character animated [claimed animate the character using ragdoll physics] according to a set of external forces  appears as a floppy rag-doll pushed by those forces.) In character movement systems described herein, rag-doll physics is combined with mo-cap based animation to generate dynamic collision responses by converting mo-cap data to a set of external forces. When mapped as external forces, other operations are also simplified, such as allowing mo-cap based characters to fall on other characters as a result of dynamic collisions, allowing mo-cap based characters to get up from random falls while maintaining natural looking motion, animating dynamic tackles and player piles and the like.)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nash (US Pat. No. 7,403,202) in view of Chentanez et al. (US Pub. No. 20210082170, hereinafter ‘Chen’) in further view of Osuna (US Pub. No. 20140267230, hereinafter ‘Alex’).

Regarding claim 13, the rejection of claim 1 is incorporated and Nash further teaches the apparatus of claim 1, assembly of Claim 10, wherein the instructions are executable to: learn a variable reaction to external forces based on … using domain randomization. (Nash in 3:30-40: A physics engine might operate on skeletons to indicate movement based on the laws of physics. For example, the input to a physics engine might include data structures representing one or more character skeletons [claimed  learn a variable reaction to external forces based on … using domain randomization; learned variable as a character skeleton], a current position of each of the body parts of the skeletons, a current velocity of each of the body parts, and a set of external force vectors and from those inputs, the physics engine would output a new position of each of the body parts of the input skeletons. The external forces [claimed emulate plural randomized forces on a ragdoll character in a computer simulation] might include gravity, resistance, and the impact forces from other characters or other objects in the scene. This is referred to as rag-doll physics…; And in 6:5-23: Dynamic movements can be implemented with movement described by a set of internal forces (possibly changing over time) that are applied to the joints (simulating muscles, etc.) and/or by a set of external forces (simulating the application of external forces applied to body parts). The use of a set of external forces (by themselves or with other considerations) is often referred to as "rag-doll physics" because a character animated according to a set of external forces [claimed learn a variable reaction to external forces based on … using domain randomization; learn variable as collision response variable] appears as a floppy rag-doll pushed by those forces.) In character movement systems described herein, rag-doll physics is combined with mo-cap based animation to generate dynamic collision responses by converting mo-cap data to a set of external forces. When mapped as external forces, other operations are also simplified, such as allowing mo-cap based characters to fall on other characters as a result of dynamic collisions, allowing mo-cap based characters to get up from random falls while maintaining natural looking motion, animating dynamic tackles and player piles and the like )
 	
While Nash and Chen discloses the use of external forces in learning variables associated with computer animations/simulations of characters when processing randomized external forces; Nash and Chen do not expressly disclose the use of a scale of consciousness when processing randomized external forces in generating character animations as claimed learn a variable reaction to external forces based on a sliding scale of consciousness …
Alex does expressly disclose the use of a scale of consciousness when processing randomized external forces in generating character animations as claimed learn a variable reaction to external forces based on a sliding scale of consciousness … (Alex in 0027: … for example, thermodynamics and combustion may be subfields of both physics and chemistry; sciences [claimed learn a variable reaction to external forces based on a sliding scale of consciousness …] may further include a list of interactions that increase the awareness level [claimed learn a variable reaction to external forces based on a sliding scale of consciousness …] of one or more NPCs  involved in the interaction, and the degree to which the awareness level should be increased; sciences may indicate that, when a proscribed level of awareness is reached, an NPC may obtain additional capacities, including without limitation: performance of new science-based interactions, such as making or using certain items or weapons; increased efficiency in performing interactions or fulfilling needs; and awareness of new sciences…; And in 0076: As described above, an NPC's store of knowledge may comprise an awareness level for each observable science in the virtual world… Increased awareness may lead to access to new sciences, technology, items, interactions, and efficiencies depending on the awareness [claimed learn a variable reaction to external forces based on a sliding scale of consciousness …] being gained… Further, if the NPC's awareness of thermodynamics [claimed learn a variable reaction to external forces based on a sliding scale of consciousness; Examiner notes learned variable of awareness of vaporization based on a scale of awareness through random observations in the virtual world that become sufficient depending on the awareness scale (e.g. scale of consciousness)] is sufficiently high to make the NPC aware of vaporization, boiling water may also increase the NPC's awareness of vaporization. Once a certain level of awareness of vaporization is achieved, the NPC becomes aware of how to construct a boiler…)
The Nash, Chen, and Alex references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing computer animation and simulation processing system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using machine learning algorithms in computer animation and simulation models based on consciousness attributes as disclosed by Alex with the method of information processing  for computer animation and simulation processing system as collectively disclosed by Nash and Chen.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Nash and Chen in order implement a physics based imitation simulator using a deep reinforcement learning neural network. (Chen, 0001); Doing so provides for the use of “a physics simulator, to adjust movement of the target object using the movement agent and to generate a frame of the target object, and  a neural network (NN), to provide movement adjustments to a movement agent of a target object”, (Chen, 0003).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Nash (US Pat. No. 7,403,202) in view of Vogels et al. (US Pub. No. 20180293713, hereinafter ‘Vog’) in further view of Murai et al. (US Pub. No. 20130054021, hereinafter ‘Mur’).

Regarding claim 14, the rejection of claim 10 is incorporated and Nash in combination with Fear further teaches the assembly of Claim 10, wherein the instructions are executable to: delay feedback … to simulate reduced reaction time. (Nash in 27:51-67: The supervisor closely monitors the joint errors of the waist, hips, and knees. Depending on the height of the pelvis, it expects these errors to be within certain tolerances... Once the errors are reduced to within tolerance by the doll's efforts, the animation is resumed. If the animation is not resumed within a time limit, the supervisor bails out by triggering a dynamic fall, the same way that the locomotion controller does when the player is out-of-balance. The get-up supervisor might also have access to information about external contact forces pressing downward on the player. Summing these weights, the animation will delay if they exceed a threshold [claimed wherein the instructions are executable to: delay feedback … to simulate reduced reaction time], until the offending weight is somehow removed from the player.)
While Nash expressly teaches the use of delayed feedback to the model to simulate a reduced reaction time by waiting till an external offending weight is removed to reduce response time. Nash does not expressly disclose the model used to simulate the reaction as a neural network model as claimed in … the NN to simulate … reaction time.
Vog expressly teach  the model used to simulate the reaction as a neural network model as claimed in … the NN to simulate … reaction time. (Vog in 0228-0229: The one or more object simulation systems 1660 can include hardware and/or software elements configured for simulating one or more computer-generated objects. Simulation can include determining motion and position of an object over time in response to one or more simulated forces [claimed … the NN to simulate … reaction time]  or conditions... In general, a physics engine can include a computer program that simulates one or more physics models  (e.g., a Newtonian physics model), using variables such as mass, velocity, friction, wind resistance, or the like. The physics engine may simulate and predict effects under different conditions that would approximate what happens to an object according to the physics model. The one or more object simulation systems 1660 may be used to simulate the behavior of objects, such as hair, fur, and cloth, in response to a physics model and/or animation of one or more characters and objects within a computer-generated scene.; And the disclosed machine learning model as a neural network, in 0180: Embodiments of the present invention use generative adversarial networks (GANs) [claimed … the NN to simulate … reaction time]] for training a machine-learning based denoiser as an alternative to using a pre-defined loss function…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Nash and Vog for the same reasons disclosed above.

Additionally, Mur teaches the model used to simulate the reaction as a neural network model as claimed in delay feedback to the NN to simulate reduced reaction time. (Mur in 0032-0036: … The neuromuscular network model is a neural network with time delay [claimed delay feedback to the NN to simulate reduced reaction time] for nerve signal transmission… Walking and trip response [claimed …to simulate reduced reaction time] involve the coordination of leg muscles. The neuromusculoskeletal system 100 illustrated in FIG. 1 may be utilized for the simulation and placement of an obstacle on a walk path so that a trip occurs at a desired time... When the swing leg hits the obstacle, the dynamics simulation using a dynamics simulator for humanoid robots may be initiated. In one embodiment, the neuromuscular network model is utilized as the controller to obtain the joint torques of the skeleton model. The neuromuscular network first computes the muscle activities [claimed …to simulate reduced reaction time] at time t-t.sub.d where t.sub.d is the nerve signal transmission delay determined from the length of the nerves and other delays  [claimed …to simulate reduced reaction time] such as chemical reaction time in the synapse...)
The Nash, Vog, and Mur references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing computer animation and simulation processing system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for using neural network machine learning algorithms in computer animation and simulation processing systems as disclosed by Mur with the method of information processing  for computer animation and simulation processing system as collectively disclosed by Nash and Vog.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Nash, Vog, and Mur in order implement a neural network as a neuromuscular locomotion controller utilized to simulate the human tripping response when walking (Mur, 0035); Doing so provides for the use of trained neural networks provide more robust locomotion control (Mur, 0035).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN O ALABI/              Examiner, Art Unit 2129